Title: To Alexander Hamilton from John Walker, 13 July 1793
From: Walker, John
To: Hamilton, Alexander



To Mr. Alexander Hamilton Secy. to the United States of America
[London] July the 13th. 1793
Sir,

A Pamphlet intitled Reports to ye House of Representatives which you had the honour to deliver, the 5th. of December 1791 having fallen into my hands, being marked with such strong features of good Sense & just discrimination, that I could not resist the immediate temptation of addressing myself to the Author of such critical and important Observations; I Sir am a Callico Printer have been employ’d as Servant & Master in every department thereof above thirty years, have ever grasp’d the labouring Oar particularly in the improv’d manner of Printing the Copper Plates, which is now done with great expedition and accuracy, & is kept a profound secret here as the machines for the execution of it are so very Ponderous make it next to an impossibility to be carried out of the Kingdom, the whole must be the production of him who shall be capable of the whole Art. To make with his own hands all the Various & different Machinery, to be capable to Judge of, & to engrave the Plates, to be competent of precisely knowing the various Colours, & the certainty of their Working—all of which falls to the lot of but a very few Men—all and every thing in the art of Callico Printing, I can without exaggerating affirm, hath been executed and accomplished by My own hands. I have two Sons that are willing to follow my Fortune, my Eldest about 36 years an excellent Draughtsman & Pattern-drawer & engraver, the Other about 22 years a Print Cutter a complete master of his business both single men. This way of Printing is very much wanted in various Places nearer home, as Holland, Germany, & the low Countries, but alass I am unaquainted with any of their languages, therefore America (which according to your most excellent Reports) seems to extend her fostering Arms to save from poverty & ruin all ingenious & industrious familys. If we can be assur’d of countenance & support of the States, will with Gods blessing translate ourselves across the Atalantic. As to myself I cannot expect to derive (at my time of life) any advantage therefrom, otherwise than the pleasing hope of being instrumental in establishing my Family in a Country I have heard so much of; (that by their industry & skill may disseminate and Establish a Valuable & flourishing manufacture, that shortly may rival this or any other Country in the World). America apears to me, to be the only Place in the whole World for the Protection of the Manufactoral Arts. Apprehensions of failing in new attempts as you notice in Page 36 will be done away, when I can assure that I can estimate the expence according to any given scale of Business intended to be carried on & not like many projectors give a false estimate on purpose to mislead, because I can from experience state the true amount thereof. The Expence will be too heavy for any Private Man that should emigrate from England, & those in easy circumstances, would not risk so long & toilsome a Voyage, & if they should arrive, most of them would (as your Report Page 24 observe) fall into the agricultural line of business, but remarks upon the Report are needless they are so copius, as to exibit the Picture in every Point of View, such are the disasters of the times, that we are constrained to seek abroad that bread, which our native land denies to our toil & assiduity; therefore if the above mentioned offer should Coincide with the Views of your Government; (as the Report seems strongly to reccommend) or Private Individuals; if upon testimonials from Men of Probity & understanding in this Kingdom, to any of their friends in your Nation; setting forth the claim I have to Capability, Assiduity, Sobriety, & morality, should further be embolden’d to intrude on their well known generosity (& which would be essentially necessary to us) by soliciting their favour in defraying the expence of a Passage of myself my wife & Daughter, & my two Sons.
I Remain with all due defference   & esteem Sir your most Obedt. servt. &c

John Walker


P. S. sir if you would condscend to favour me with an answer to the above, please to direct to John Walker to the care of Mr. Josef Carr Music Seller Middlerow Holborne London.

